UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0145 Expires: February 28, 2009 Estimated average burden hours per response…10.4 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* HUNTINGTON INGALLS INDUSTRIES, INC. (Name of Issuer) Common Stock, $0.01 par value per share (Title of Class of Securities) (CUSIP Number) December 31, 2011 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) [x]Rule 13d-1(c) []Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page.Beneficial ownership information contained herein is given as of the date listed above. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 446413106 1 Names of Reporting Persons. Greenlight Capital, LLC 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 1,045,720 shares** 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 1,045,720 shares** 9 Aggregate Amount Beneficially Owned by Each Reporting Person 1,045,720 shares** 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 2.1%** 12 Type of Reporting Person (See Instructions) OO **SEE ITEM 4(b). CUSIP NO. 446413106 1 Names of Reporting Persons. Greenlight Capital, Inc. 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 2,332,118 shares** 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 2,332,118 shares** 9 Aggregate Amount Beneficially Owned by Each Reporting Person 2,332,118 shares** 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 4.8%** 12 Type of Reporting Person (See Instructions) CO **SEE ITEM 4(b). CUSIP NO. 446413106 1 Names of Reporting Persons. DME Management GP, LLC 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 232,770 shares** 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 232,770 shares** 9 Aggregate Amount Beneficially Owned by Each Reporting Person 232,770 shares** 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 0.5%** 12 Type of Reporting Person (See Instructions) OO **SEE ITEM 4(b). CUSIP NO. 446413106 1 Names of Reporting Persons. DME Advisors, LP 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 470,230 shares** 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 470,230 shares** 9 Aggregate Amount Beneficially Owned by Each Reporting Person 470,230 shares** 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 1.0%** 12 Type of Reporting Person (See Instructions) PN **SEE ITEM 4(b). CUSIP NO. 446413106 1 Names of Reporting Persons. DME Capital Management, LP 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 355,110 shares** 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 355,110 shares** 9 Aggregate Amount Beneficially Owned by Each Reporting Person 355,110 shares** 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 0.7%** 12 Type of Reporting Person (See Instructions) PN **SEE ITEM 4(b). CUSIP NO. 446413106 1 Names of Reporting Persons. DME Advisors GP, LLC 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 825,340 shares** 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 825,340 shares** 9 Aggregate Amount Beneficially Owned by Each Reporting Person 825,340 shares** 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 1.7%** 12 Type of Reporting Person (See Instructions) OO **SEE ITEM 4(b). CUSIP NO. 446413106 1 Names of Reporting Persons. David Einhorn 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. U.S. Citizen Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 3,226,458 shares** 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 3,226,458 shares** 9 Aggregate Amount Beneficially Owned by Each Reporting Person 3,226,458 shares** 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 6.6%** 12 Type of Reporting Person (See Instructions) IN **SEE ITEM 4(b). CUSIP NO. 446413106 AMENDMENT NO. 1 TO SCHEDULE 13G This Amendment No. 1 (the “Amendment”) to Schedule13G relating to shares of common stock, $0.01 par value per share (“Common Stock”) of Huntington Ingalls Industries, Inc., a Delaware corporation (the “Issuer”) is being filed with the Securities and Exchange Commission (the “SEC”) as an amendment to the Schedule 13G filed with the SEC on July 25, 2011 on behalf of Greenlight Capital, LLC, a Delaware limited liability company (“Greenlight LLC”), Greenlight Capital, Inc., a Delaware corporation (“Greenlight Inc.”), DME Management GP, LLC, a Delaware limited liability company (“DME Management GP”), DME Advisors, LP, a Delaware limited partnership (“DME Advisors”), DME Capital Management, LP, a Delaware limited partnership (“DME CM”), DME Advisors GP, LLC, a Delaware limited liability company (“DME GP” and together with Greenlight LLC, Greenlight Inc., DME Management GP, DME Advisors and DME CM, “Greenlight”), and Mr.David Einhorn, the principal of Greenlight (collectively with Greenlight, the “Reporting Persons”). This Amendment relates to Common Stock of the Issuer purchased by Greenlight for the account of (i)Greenlight Capital, L.P. (“Greenlight Fund”) of which Greenlight LLC is the general partner and for which Greenlight Inc. acts as investment manager, (ii)Greenlight Capital Qualified, L.P. (“Greenlight Qualified”) of which Greenlight LLC is the general partner and for which Greenlight Inc. acts as investment manager, (iii)Greenlight Capital Offshore Partners (“Greenlight Offshore”) for which Greenlight Inc. acts as investment manager, (iv)a managed account for which DME Advisors acts as investment manager (the “Managed Account”), (v)Greenlight Capital (Gold), LP (“Greenlight Gold”) of which DME Management GP is the general partner and for which DME CM acts as investment manager, (vi)Greenlight Capital Offshore Master (Gold), Ltd. (“Greenlight Gold Offshore”) for which DME CM acts as investment manager, and (vii) Greenlight Masters Partners, LP (“Greenlight Masters”), for which Mr. Einhorn may be deemed to have indirect investment and/or voting power through its general partners and/or investment manager.DME GP is the general partner of DME Advisors and of DME CM. This Amendment is being filed to amend and restate Item 4 as follows: CUSIP NO. 446413106 Item4 Ownership: Item 4(a) Amount Beneficially Owned: i) Greenlight LLC may be deemed the beneficial owner of an aggregate of 1,045,720 shares of Common Stock held for the accounts of Greenlight Fund and Greenlight Qualified. ii) Greenlight Inc. may be deemed the beneficial owner of an aggregate of 2,332,118 shares of Common Stock held for the accounts of Greenlight Fund, Greenlight Qualified and Greenlight Offshore. iii) DME Management GP may be deemed the beneficial owner of 232,770 shares of Common Stock held for the account of Greenlight Gold. iv) DME Advisors may be deemed the beneficial owner of 470,230 shares of Common Stock held for the account of the Managed Account. v) DME CM may be deemed the beneficial owner of 355,110 shares of Common Stock held for the accounts of Greenlight Gold and Greenlight Gold Offshore. vi) DME GP may be deemed the beneficial owner of 825,340 shares of Common Stock held for the accounts of Greenlight Gold, Greenlight Gold Offshore and the Managed Account. vii) Mr.Einhorn may be deemed the beneficial owner of 3,226,458 shares of Common Stock. This number consists of: (A)an aggregate of 1,045,720 shares of Common Stock held for the accounts of Greenlight Fund and Greenlight Qualified, (B) 1,286,398 shares of Common Stock held for the account of Greenlight Offshore, (C)232,770 shares of Common Stock held for the account of Greenlight Gold, (D)122,340 shares of Common Stock held for the account of Greenlight Gold Offshore, (E)470,230 shares of Common Stock held for the Managed Account, and (F) 69,000 for Greenlight Masters. The filing of this Schedule13G shall not be construed as an admission that any of the Reporting Persons is for the purposes of Section 13(d) or 13(g) of the Securities Exchange Act of 1934, the beneficial owner of any of the shares of Common Stock owned by Greenlight Fund, Greenlight Qualified, Greenlight Offshore, Greenlight Gold, Greenlight Gold Offshore, the Managed Account or Greenlight Masters.Pursuant to Rule 13d-4, each of the Reporting Persons disclaims all such beneficial ownership except to the extent of its pecuniary interest in any shares of Common Stock, if applicable. CUSIP NO. 446413106 Item 4(b) Percent of Class: The information set forth in Rows 5 through 11 of the cover page for each Reporting Person is hereby incorporated by reference into this Item4(b) for each such Reporting Person. The percentages reported herein have been determined by dividing the number of shares of Common Stock beneficially owned by each of the Reporting Persons by 48,808,341, the number of shares of Common Stock outstanding as of November 4, 2011, as reported in the Form 10-Q filed by the Issuer on November 10, 2011 with the SEC. Item 4(c)Number of shares as to which each such person has voting and dispositive power: The information set forth in Rows 5 through 11 of the cover page for each Reporting Person is hereby incorporated by reference into this Item4(c) for each such Reporting Person. CUSIP NO. 446413106 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:February 14, 2012 GREENLIGHT CAPITAL, LLC By: /s/DANIEL ROITMAN Daniel Roitman Chief Operating Officer GREENLIGHT CAPITAL, INC. By: /s/DANIEL ROITMAN Daniel Roitman Chief Operating Officer DME MANAGEMENT GP, LLC By: /s/DANIEL ROITMAN Daniel Roitman Chief Operating Officer DME ADVISORS, LP By: DME Advisors GP, LLC, its general partner By: /s/DANIEL ROITMAN Daniel Roitman Chief Operating Officer DME CAPITAL MANAGEMENT, LP By: DME Advisors GP, LLC, its general partner By: /s/DANIEL ROITMAN Daniel Roitman Chief Operating Officer DME ADVISORS GP, LLC By: /s/DANIEL ROITMAN Daniel Roitman Chief Operating Officer /s/DANIEL ROITMAN** Daniel Roitman, on behalf of David Einhorn * The Joint Filing Agreement, executed by and among the Reporting Persons, filed with the Schedule 13G filed with the Securities and Exchange Commission on July 25, 2011 by the Reporting Persons with respect to the Issuer, is hereby incorporated by reference. ** The Power of Attorney executed by David Einhorn, authorizing the signatory to sign and file this Schedule 13G on David Einhorn’s behalf, filed as Exhibit 99.2 to the Schedule 13G filed with the Securities and Exchange Commission on May 24, 2010 by the Reporting Persons with respect to the common stock of NCR Corporation, is hereby incorporated by reference.
